Citation Nr: 0734855	
Decision Date: 11/05/07    Archive Date: 11/19/07

DOCKET NO.  02-07 887	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a heart disability, 
to include hypertension.


REPRESENTATION

The veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from August 
1967 to August 1969, and also had service in the National 
Guard.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  
In February 2004, the Board remanded these claims for 
additional development.


FINDINGS OF FACT

1.  The veteran's right knee disability did not originate in 
service, is not causally related to his military service, and 
did not manifest to a compensable degree within one year 
following his separation from service.  

2.  The veteran's low back disability did not originate in 
service, is not causally related to his military service, and 
did not manifest to a compensable degree within one year 
following his separation from service.  

3.  The veteran's heart disability, to include hypertension, 
did not originate in service, is not causally related to his 
military service, and did not manifest to a compensable 
degree within one year following his separation from service.  


CONCLUSIONS OF LAW

1.  The veteran's right knee disability was not incurred or 
aggravated during service, and may not be presumed to have 
been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.1, 3.6, 3.102, 3.303, 3.307, 3.309 (2007).

2.  The veteran's low back disability was not incurred or 
aggravated during service, and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5107; 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 3.307, 3.309.

3.  The veteran's heart disability, to include hypertension, 
was not incurred or aggravated during service, and may not be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1110, 1112, 1113, 5107; 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 
3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the VCAA applies "generally to all five elements 
of a claim for service connection": 
(1) veteran status; (2) existence of a disability; (3) 
service connection of the disability; (4) degree of 
disability; and (5) effective date of the disability).  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 487 (2006).

The veteran was sent VCAA notice letters in August and 
September 2001, February 2004, March 2005, and November 2006.  
The letters provided him with notice of the evidence 
necessary to substantiate his claims, the evidence VA would 
assist him in obtaining, and the evidence it was expected 
that he would provide.  Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).  The March 2005 and November 2006 letters also 
specifically requested that he submit any evidence in his 
possession pertaining to his claims.  Thus, the content of 
the letters provided satisfactory VCAA notice in accordance 
with § 5103(a) and § 3.159(b)(1) as specified in Pelegrini 
II.  The November 2006 letter also provided notice on the 
rating and effective date elements.

The Court also has held that content-complying VCAA notice 
must be provided prior to an initial unfavorable decision by 
the RO.  Pelegrini II, 18 Vet. App. at 120.  In this case, 
content-complying notice was provided after the initial 
denial.  The timing deficiency was cured, however, by 
readjudication of the claim in a June 2007 supplemental 
statement of the case (SSOC).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

In developing his claims, VA obtained the veteran's service 
medical records (SMRs), and VA treatment records.  In 
addition, VA examinations and opinions were provided in March 
2002, March 2005, and February 2006.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

As will be explained in more detail below, the veteran 
contends that he injured his right knee and back when he fell 
from a telephone pole in Korea in 1968.  In a September 2001 
statement (VA Form 21-4138), he said he was hospitalized for 
two to three weeks and began to have heart palpations.  He 
said he was with the Infantry Combat Regiment (ICOR) unit at 
Camp Red Cloud when he was hospitalized.  Attempts were made 
to obtain these in-patient records, but unfortunately they 
are unavailable.  

When a veteran's SMRs are unavailable, through no fault of 
his, VA's duty to assist, duty to provide reasons and bases 
for its findings and conclusions, and to consider carefully 
the benefit-of-the-doubt rule is heightened.  Milostan v. 
Brown, 4 Vet. App. 250, 252 (1993) (citing 
Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991)).  This, however, 
does not lower the threshold for an allowance of a claim, 
for example, where the evidence almost but not quite reaches 
the positive-negative balance.  In other words, the legal 
standard for proving a claim is not lowered; rather, the 
Board's obligation to discuss and evaluate evidence is 
heightened.  Russo v. Brown, 9 Vet. App. 46 (1996).

To the extent possible, these claims have been developed and 
no further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claims.

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. 
§ 3.303(b).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may presumed, for certain chronic 
diseases, such as arthritis, which are manifested to a 
compensable degree (10 percent for arthritis) within a 
prescribed period after discharge from service (one year for 
arthritis), even though there is no evidence of such disease 
during the period of service. This presumption is rebuttable 
by probative evidence to the contrary. See 38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

According to 38 C.F.R. § 4.104, hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days.  See 38 
C.F.R. § 4.104, DC 7101, Note 1 (2007).  For purposes of this 
section, the term hypertension means that the diastolic blood 
pressure (i.e., bottom number) is predominantly 90 mm or 
greater, and isolated systolic hypertension means the 
systolic blood pressure (i.e., top number) is predominantly 
160 mm or greater with a diastolic blood pressure of less 
than 90 mm.  Id.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Legal Analysis

The veteran's SMRs indicate that prior to enlistment, at a 
July 1967 physical examination, his spine, heart, and lower 
extremities were normal.  His blood pressure was 118/66.  In 
February 1968 he complained of right knee pain from an injury 
one week prior.  The initial impression was torn medial 
cartilage and he was treated conservatively with noted 
improvement.  A March 1968 record indicates he said that he 
injured his knee during active individual training (AIT) and 
that it was "put in traction."  It was noted that the 
original treatment records pertaining to this injury were 
lost.  An X-ray of the right knee was negative.

A March 1968 SMR indicates the veteran complained of chest 
pain with unknown etiology at Camp Red Cloud.  The 
provisional diagnosis was pleuritis with a note to rule out 
pericarditis (an inflammation of the pericardium).  The 
report of a March 1968 electrocardiogram (EKG) indicates his 
blood pressure was 100/70 and 90/60 on inspiration.  A 
September 1968 X-ray report indicates he had pain in the 
right pericardial on deep breathing, but an X-ray was 
negative.  A November 1968 X-ray report indicates he 
complained of back pain, but the X-ray showed no obvious 
abnormalities.  A July 1969 chest X-ray showed no 
abnormalities of the heart.  

The report of a June 1969 physical examination, given two 
months prior to separation from service, indicates the 
veteran's spine, heart, and lower extremities were normal.  
His blood pressure was 140/92.  On the Report of Medical 
History, however, he noted that he had recurrent low back and 
right knee pain.  The report of a June 1980 physical 
examination for the National Guard indicates his spine, lower 
extremities, and heart were normal.  His blood pressure was 
114/68.  On the Report of Medical History, he denied 
recurrent back pain, heart trouble, or a "trick" or locked 
knee.  The report of a February 1984 physical examination for 
the National Guard indicates his spine, heart, and lower 
extremities were normal.  His blood pressure was 120/80.  On 
the Report of Medical History, he denied recurrent back pain, 
heart trouble, or a "trick" or locked knee.  

Post-service, VA treatment records note treatment for 
hypertension beginning in August 1995.  A September 1995 VA 
treatment record indicates the veteran reported a 19-year 
history of hypertension, beginning sometime in 1976.  In 
December 1995, he was admitted to the emergency room 
complaining of heart palpations, but the EKG was normal.  A 
January 2000 note indicates an initial impression of 
diastolic dysfunction, but an EKG showed he had normal left 
ventricle function without any structural cause for heart 
failure.  

A May 2001 record notes that the veteran reported 
intermittent pain in his right knee and back.    

The report of the March 2002 VA examination indicates 
diagnoses of chronic lumbosacral strain syndrome and 
chondromalacia patella of the right knee with degenerative 
spurring of the patella.  The report of a March 2005 VA 
examination indicates the veteran reported that his 
hypertension began after service.  It was noted that he had 
diagnoses of hypertension and polycystic kidney disease.  X-
rays were ordered for the lumbar spine and right knee.

The report of the February 2006 VA examination indicates a 
magnetic resonance imaging (MRI) and X-ray of the right knee 
revealed a tear of the posterior horn of the medial meniscus 
with osteoarthritis.  An X-ray of the lumbar spine revealed 
multilevel degenerative disc disease (DDD).  The VA examiner 
noted that by the veteran's own reports, his hypertension did 
not begin until the 1970s, which was after his military 
service.  The examiner opined that the veteran's hypertension 
did not develop during service or was caused by his military 
service.

The VA examiner also noted that the veteran had a right knee 
disorder during service, which was thought to involve torn 
cartilage.  He was given conservative treatment and this 
condition improved.  The examiner reasoned that if he had a 
large cleavage tear during service, it would have been 
unlikely that he would have continued to function and do 
heavy work during the ensuing decades.  The examiner stated 
that any knee or back injury incurred in 1968 appeared to 
have resolved such that he was fully functional for heavy 
work for many years.  In sum, the examiner did not believe 
the veteran's current right knee and low back disabilities 
were related to his military service, including the injuries 
reported in 1968.

The veteran is competent to provide lay statements concerning 
the injuries he sustained during service and any symptoms 
pertaining thereto.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995) (lay person competent to testify to pain and visible 
flatness of his feet); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (lay person may provide eyewitness account 
of medical symptoms).  In this particular case, his SMRs 
relating to the initial injury in Korea are unavailable.  His 
statements pertaining to the injury have been consistent and 
are credible especially when considering the evidence of 
follow-up treatment in 1968.

Lay persons, however, are not competent to opine as to 
medical etiology or render medical opinions.  Barr v. 
Nicholson, see Grover v. West, 12 Vet. App. 109, 112 (1999); 
Espiritu, 2 Vet. App. at 494.  Competent medical evidence is 
required to establish a nexus between a current disability 
and military service.  See Espiritu, 2 Vet. App. at 494 
(1992); Layno v. Brown, 6 Vet. App. 465 (1994); 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); and Hasty v. Brown, 13 Vet. App. 230 
(1999).  As a layman, the veteran is not qualified to provide 
a competent medical opinion etiologically linking his current 
hypertension, right knee, and low back disabilities to his 
service in the military that ended many years ago.  Id.  

The only competent medical evidence on record is the opinion 
of the February 2006 VA examiner, which establishes that 
these disabilities were not incurred or aggravated by the 
veteran's military service or within one year of his 
discharge.  This opinion is supported by the June 1980 and 
February 1984 physical examinations for the National Guard, 
which indicates that the right knee and back injuries he 
sustained in 1968 had resolved.  Furthermore, although he had 
one high blood pressure reading in June1969, subsequent 
readings in June 1980 and February 1984 were within normal 
limits without any notation of hypertension.  By his own 
admission, he was not diagnosed with hypertension until the 
mid 1970s.  

For these reasons, the Board finds that the preponderance of 
the evidence is against the claims for service connection for 
right knee, low back, and heart disabilities and they must be 
denied.  As the preponderance of the evidence is against 
these claims, the benefit of the doubt doctrine is not 
applicable. See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990). 


ORDER

The claim for service connection for a right knee disability 
is denied.

The claim for service connection for a low back disability is 
denied.

The claim for service connection for a heart disability, to 
include hypertension, is denied.  


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


